DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  
in claim 16, line 5, “a active area” should be changed to:
		       “an active area”. 

Allowable Subject Matter
2.	Claims 1-20, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device and a method with all exclusive limitations as recited in claims 1, 8 and 16;
the semiconductor device of claim 1 comprising a cell including an active area having a plurality of forbidden regions, gates disposed across the active area, a gate via coupled with one of the gates, and a contact via coupled with a conductive segment corresponding to a source/drain of a transistor,
which may be characterized in that, in a layout view, one of the plurality of forbidden regions abuts a region of an abutted cell in which at least one of a gate via or a contact via of the abutted cell is disposed, and at least the gate via or the contact via is arranged within the active area and outside of the plurality of forbidden regions;
the method of claim 8 comprising forming a plurality of gates and a plurality of conductive segments above a first active area of a first cell that corresponds to a first circuit, and above a second active area of a second cell that corresponds to a second circuit and abuts with the first cell, forming a plurality of signal rails comprise a first signal rail and a second signal rail above the first active area and the second active area, and in a layout view, forming a first conductive via in the first cell, within a first region that abuts a first forbidden region of forbidden regions in the second active area, and forming a second conductive via in the second cell, within a second region that abuts a second forbidden region of forbidden regions in the first active area, 
which may be characterized in that the first conductive via and the second conductive via couple the first signal rail and the second signal rail, respectively, to corresponding gates of the plurality of gates or corresponding conductive segments of the plurality of conductive segments, and in that the first forbidden region is configured where no conductive via corresponding to the first conductive via is disposed, and the second forbidden region is configured where no conductive via corresponding to the second conductive via is disposed; and
the method of claim 16 comprising generating a first circuit of an integrated circuit (IC), comprising in a first cell that abuts a second cell, forming a plurality of gates and a plurality of conductive segments above an active area comprising a plurality of forbidden regions, 
which may be characterized in that, in a layout view, a first conductive via is disposed in a region of the second cell that abuts the plurality of forbidden regions, disposing a second conductive via in the active area and outside the plurality of forbidden regions, to form the second conductive via contacting one of the plurality of gates or the plurality of conductive segments.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Wu et al. U.S. Patent 8,704,384 discloses a stacked chip assembly for an IC including a first interposer, a second interposer, a first IC chip, a second IC chip, and a plurality of components interconnecting the first IC chip to the first interposer and the second interposer being located outside an interconnect restricted area of the first interposer and the second interposer, and signals being routed between the first IC chip and the second IC chip via the first IC chip avoiding the interconnect restricted area of the first interposer and the second interposer.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





05-04-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818